Citation Nr: 1235162	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA non-service-connected pension benefits, in the calculated amount of $25,794.00, to include the issue of the validity of the debt due to fugitive felon status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985 and from January 1986 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision rendered by the Committee on Waivers and Compromises at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  The Veteran's non-service-connected pension benefits were terminated for the period from October 25, 2006, to March 31, 2008.  This resulted in an overpayment in the amount of $25,794.00.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.  

2.  The Veteran's fugitive felon status was from October 25, 2006, the date the warrant issued, until August 9, 2007, the date the warrant cleared.  

3.  The portion of the debt created based on the period from August 9, 2007 to March 31, 2008 was not validly created.  

4.  Fault is shown on the Veteran's part in the creation of the debt.  

5.  Waiver is warranted due to VA's administrative error in delaying notification of his fugitive felon status for one year, and because requiring repayment would impose undue hardship on the Veteran and his dependents.  


CONCLUSIONS OF LAW

1.  The debt created by overpayment of VA non-service-connected pension benefits, for the period from October 25, 2006, to August 9, 2007, based on fugitive felon status, is valid.  38 U.S.C.A. §§ 5302, 5313B (West 2002); 38 C.F.R. § 1.962, 3.665 (2011).  

2.  The criteria for entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $24,794.00 have been met.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962, 1.963, 1.965 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As the Board's decision to grant the Veteran's claim of waiver of recovery of an overpayment is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  

Also, these notice and duty to assist provisions of the VCAA are only relevant to Chapter 51 of Title 38 of the United States Code; they do not apply in validity of debt and waiver of overpayment cases, as here, governed by Chapter 53.  See Reyes v. Nicholson, 21 Vet. App. 370 (2007), citing Barger v. Principi, 16 Vet. App. 132 (2002)); see also 38 U.S.C.A. § 5302 (West 2002).  

II.  Analysis

A.  Validity of the Debt

Here, the Veteran does not dispute the amount of the debt created.  However, based on a sympathetic reading of statements of record, he appears to dispute the underlying validity of the debt based on his fugitive felon status.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  The issue of the validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

In 2001, 38 U.S.C.A. § 5313B was enacted by Congress which provides that a Veteran may not be paid compensation benefits for any period during which such Veteran is a fugitive felon.  A 'fugitive felon' is defined by 38 U.S.C.A. § 5313B(b) as including a person fleeing to avoid prosecution, custody, or confinement relating to a felony offense, as well as a person violating a condition of probation or parole imposed for a felony.  

The implementing regulation, 38 C.F.R. § 3.665(n), provides that compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  The term 'fugitive felon' means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 C.F.R. § 3.665(n)(2).  The term 'felony' includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3). 

Black's Law Dictionary (8th Ed. 2004) defines 'fugitive' as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  

Here, in October 2004, the Veteran filed a claim seeking entitlement to non-service-connected pension benefits.  He reported income of zero dollars and stated that he had the responsibility to support three dependents.  In March 2005, the RO granted entitlement to non-service-connected pension benefits based on a non-service-connected seizure disability.  

In October 2007, the RO received notice from VA's Office of Inspector General, Fugitive Felon Program, revealing an outstanding arrest warrant for the Veteran's arrest.  The report showed that the warrant was issued in October 2006 and pertained to "traffic offenses."  

In December 2007, the RO wrote to the Veteran and allowed him 60 days to provide evidence showing that the warrant was cleared.  In response, the Veteran stated that he was arrested on August 19, 2006 and released the following day.  

Records from the Eaton County court system in the State of Michigan confirm that the Veteran was arrested for a felony on August 19, 2006.  A complaint was issued and warrant signed on October 25, 2006.  On August 9, 2007, the warrant was returned; the Veteran was held on bond and was ordered to report for a PEC (preliminary examination conference) on August 20, 2007.  On June 5, 2008, the Veteran pled nolo contendere to three offenses, including Operating a Motorvehicle While Intoxicated - Occupant Less Than 16 - Second or Subsequent Offense Notice.  He was found guilty and sentenced to 150 days jail with credit for 2 days previously served.  In addition, he was placed on probation for two years and required to perform 480 community service.  

Here, the Board finds the Veteran was a fugitive felon under 38 U.S.C.A. § 5313B(b) and 38 C.F.R. § 3.665 from October 25, 2006, the date of issuance of the warrant, until August 9, 2007, the date the warrant "returned."  The Board notes that the RO appears to have based its negative determination, in part, on its finding that the Veteran had not provided evidence that his warrant had been "cleared."  Such makes little sense to the Board.  The Veteran was no longer a fugitive felon after August 9, 2007.  He was not fleeing to avoid prosecution, or custody or confinement after conviction.   Indeed, the record shows that the date the warrant was returned coincides with the date that the Veteran was arrested for the felony charges and held on bond.  

In the recent case of Mountford v. Shinseki, 24 Vet. App. 443 (2011), the United States Court of Appeals for Veterans Claims (Court) affirmed a February 2009 Board decision that denied entitlement to a restoration of benefits for service-connected schizophrenia because the Veteran was found to be a 'fugitive felon' under 38 U.S.C. § 5313B.  The Court determined that an adjudication of guilt is not required under 38 U.S.C. § 5313B(b)(1)(B) for a Veteran to be considered a fugitive felon, and that actual knowledge that a warrant had been issued is irrelevant and not part of the statutory requirement.  The Court reasoned that the statutory language of § 5313B was clear and unambiguous in including the violation of a condition of probation as making one a fugitive felon.  The Court, in rejecting the Veteran's argument that conviction for a felony was required for one to be considered a fugitive felon, reasoned that had Congress intended an adjudication of guilt to be necessary, the word 'conviction' would have been used, mirroring the language of 38 U.S.C. § 5313B(b)(1)(A), rather than the word 'commission.'  In addressing the dissent's conclusion that the Veteran could not have been a fugitive felon because he was not aware that a warrant had been issued, the Court noted that nowhere in the statute or its legislative history was there the slightest suggestion that one must have knowledge of the warrant.  Rather, the plain language of the statute very simply defined 'fugitive felon' as one who violates the conditions of probation.

Applying this precedent, there is no requirement of knowledge of an outstanding arrest warrant.  The Veteran's obligation, to clear all felony-status charges against him, is his alone, not VA's.  

Consequently, the debt is valid.  

While the debt is valid, it was erroneously calculated.  As noted above, compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  38 C.F.R. § 3.665(n)(emphasis added).  Here, the evidence reveals that the Veteran was a fugitive felon from October 25, 2006, the date of the issuance of the warrant, until August 9, 2007; the date the warrant cleared.  Here, inexplicably, the RO assigned a date range from October 25, 2006 to March 31, 2008.  Thus, a portion of the debt, from August 9, 2007 until March 31, 2008, was not validly created.  

Rather than remand the matter, however, for a calculation of the appropriate debt, the Board will proceed to determine whether waiver of recovery is warranted.  As the Board finds below that waiver is warranted, there is no prejudice to the Veteran.  

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2011).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

The law, however, precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  "Bad faith" is defined in VA regulations as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, if undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).  Consequently, before determining whether equity and good conscience affords the Veteran the right to a waiver, it first must be determined whether there was fraud, misrepresentation, or bad faith on his part in the creation of the debt.  Id.  

When applying for his pension benefits or seeking the continuation of those benefits, the Board does not find there was any evidence of fraud, misrepresentation, or bad faith on the Veteran's part.  See 38 U.S.C.A. § 5302(c).  While the evidence indicates that the Veteran knew of the arrest, there is no evidence regarding his knowledge of the outstanding warrant.  Thus, there is no indication that he was attempting to defraud the VA or intentionally misrepresent facts regarding his criminal status.  In addition, there is no evidence in the record the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b).

When there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) defeat of the purpose for which the benefits were intended, (5) the unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

Although the Board acknowledges the validity of the debt, there are sufficient grounds to grant a waiver of recovery of indebtedness.  Regarding the first and second elements of equity and good conscience under 38 C.F.R. § 1.965(a), fault of the debtor and balancing of faults, the Board finds that the Veteran bears fault in the creation of the debt because his conduct resulted in the issuance of a warrant and he failed to notify VA.  Even assuming he was unaware of an outstanding felony warrant, this ignorance does not excuse his underlying criminal behavior.  

On the other hand, the Board is concerned that it took a year for VA to be notified of the existence of the outstanding warrant.  It is apparent that VA has an information sharing program with State court systems to determine the existence of outstanding felony warrants of VA benefits beneficiaries.  Yet, here, there is no explanation why VA failed to obtain the information concerning the Veteran's fugitive felon status earlier.  In short, if VA had taken action sooner, the extent of the Veteran's indebtedness could have been reduced.  

More significantly, the Board finds that collection of the debt is likely to cause undue hardship to the Veteran, especially by depriving the debtor of basic necessities.  The Veteran is severely disabled due to his non-service-connected seizure disorder.  Until recently, he had no other source of income than his VA benefits.  While at present he receives VA and SSA benefits, the evidence establishes that the Veteran is unable to work to repay his debt.  Collection of the debt would defeat the purpose of the benefits, which is to compensate and ensure the health and welfare of disabled Veterans.  

Regarding the fifth element, there would be no unjust enrichment of the Veteran if a waiver were allowed.  He appears to be destitute such that waiver of overpayment would only eliminate debt from an impoverished Veteran.  

As for the sixth element, his financial status reports indicate at least the possibility of detrimental reliance.  Because he has no other income besides VA and SSA benefits, and no ability to work due to non-service-connected disabilities, the Board concludes that the Veteran has detrimentally relied upon VA pension benefits by changing his financial position.  

To emphasize, the Board does not condone the Veteran's past criminal behavior or his failure to clear his open warrant or notify VA of the open warrant.  Nonetheless, VA exacerbated his debt accumulation by delaying enforcement of the provisions of the fugitive felon regulations.  Forcing a severely disabled Veteran, of obviously limited means, to repay over twenty-five thousand dollars in pension benefits in such a case would be against equity and good conscience.  

Accordingly, it would be against equity and good conscience for VA to recover the overpayment of pension benefits.  The Board finds that the Veteran is entitled to a waiver of the assessed overpayment, in the amount of $25,794.00.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  




ORDER

Entitlement to waiver of recovery of non-service-connected pension benefits in the calculated amount of $25,794.00 is granted.  



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


